OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	
Canceled Claim 9-20 (non-elected without-traverse dated 08/09/2021).
Allowance Subject Matter
Claims 1-8 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 10,607,995 to Roberts et al, does not suggest such limitations as: “the single crystalline-like silicon layer of one or more of the first word line, the second word line, the at least one first capacitor and the at least one second capacitor is formed by metal induced lateral crystallization processing and comprises a material that has greater than or equal to about 50% of the crystals oriented in the same direction relative to each other” (as applied to Claim 1); and “the single crystalline-like silicon layer of one or more of the first word line and the second word line is formed by metal induced lateral crystallization processing and includes a material that has greater than or equal to about 50% of the crystals oriented in the same direction relative to each other” (as applied to Claim 5), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 04/06/2020 and 08/21/2020, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (cLee10@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

.
December 01, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815